DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/14/20 has been entered and made of record.
Claims canceled 6, 11, 14-15, 21-39. 
Claims 1 – 5, 7- 9, 10, 12 – 13, 16 -  20 are pending in the application.
Response to Argument
Applicant's arguments, see page  8 – 9, of the remarks, filed  12/14/20 , with respect to the rejection under 102(a)(1) claims  1- 5, 10, 12-13, 17- 19, 20 and 39 have been fully considered and are persuasive. The rejection of 102(a) (1) has been withdrawn. In response to applicant’s amendment to independent claims  1, 10  by including the allowable subject matter as indicated in paragraph 7 of the last Office action mailed 9/18/20 , rejection under 102  of claims 1- 5, 10, 12-13, 17- 19, 20 and 39  has been withdrawn.







Allowable Subject Matter
4.    The following is an examiners statement of reasons for allowance:
Claims 1 – 5, 7- 9, 10, 12 – 13, 16- 20 are allowed and renumbered as 1-16.
In response the rejection under 102(a)(1) of claims 1- 5, 10, 12-13, 17- 19, 20 and 39 has been withdrawn.
In response to applicant’s amendment to independent claims  1, 10 by including the allowable subject matter as indicated in paragraph 7 of the last Office action mailed 9/18/20 , objection to  claims 6 - 9, 11,16,  Accordingly, claim 1 has amended  include the recitations of claim 6,  claim 10  has been amended to include the recitations of claim 11 . Therefore, all the pending claims 1 – 5, 7- 9, 10, 12 – 13, 16-  20, are allowed.
5.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact information
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571 ~ 272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm ESI and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http pair-direct. uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669